such motion to reinstate the appeal shall be filed within 60 days of the
                    district court's order declining to grant the requested relief.
                                It is so ORDERED.




                                                         Hardesty



                                                         Douglas
                                                                 . D049%
                                                                                      J.




                    cc: Hon. Douglas W. Herndon, District Judge
                         Law Offices of Michael F. Bohn, Ltd.
                         Akerman LLP/Las Vegas
                         Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                           2
(0) 1947A s4degto